Exhibit 10.2

 

[image_002.jpg]

ENERGY

NORTHWEST

T. N. Johnson

Contracts

P.O. Box 968, PE 10

Richland, WA 99352-0968

Ph. 509-377-8640 Fax. 377-4357 TNJohnson@energy-northwest.com

 

 



  

 

CONTRACT MODIFICATION

 



Issued by: T.N. Johnson / R.A. Shaft Jr.     LESSEE: ISORAY MEDICAL, INC.   350
Hills Street, Suite 106   Richland, WA 99354

 



Contract Number: X-40403 Modification Number: 22 Modification Date: November 1,
2016





 

1.DESCRIPTION OF MODIFICATION

 

The subject Contract is herein amended to incorporate the extension of the
current three year lease term period from May 1, 2016 to April 30, 2019 to
extend the contract term to five years.

 

•ARTICLE 2— TERM

 

Effective November 1, 2016, the contract term is now extended to a five year
term with a completion date of April 30, 2021.

 

2.EXECUTION

 

The completion date, Contract price and all other terms, covenants and
conditions of the above-referenced Contract, except as duly modified by this and
previous amendments, if any, remain in full force and effect.

 

 

 

ENERGY NORTHWEST
CONTRACT MODIFICATION (Cont'd)
Contract Number: X-40403
Modification Number 22

 



Signatures

 

LESSEE

ISORAY MEDICAL, INC.

 

  Signature:    /s/ Thomas LaVoy     Name: Thomas C. LaVoy     Title: CEO    
Date: 11/15/16             Signature: /s/ Brien Ragle     Name: Brien L. Ragle  
  Title: CFO     Date: 11/15/16  

 

LESSOR

Energy Northwest

 

  Signature:   /s/ Richard Shaff     Name: Richard A. Shaff, Jr.     Title:
Contracts Supervisor     Date: 11/15/16             Signature: /s/ James W.
Gaston     Name: James W. Gaston     Title: General Manager, Energy Services and
Development     Date: 11/15/16  

 

cc: AR (PE60)

 



 

 